DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of group I, claims 1-9 and 18-19, in the reply filed on 4 January 2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4 January 2022.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: "any of" in line 1 of claims 3 and 4 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "clean coherent/semi-coherent interfaces" in claim 18 is a relative term which renders the claim indefinite.  The term "clean coherent/semi-coherent interfaces" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner will interpret this term in the broadest reasonable manner in light of the specification to be met when there is an interface between nanoparticles and grains.
Regarding dependent claim 19, this claim does not remedy the deficiencies of parent claim 18 noted above, and is rejected for the same rationale.
	It is unclear if the recitation of "nanoparticles" in line 2 of claim 18 is to refer to the previously recited nanostructures in claim 1 or is to a new nanoscale element of the nanocrystaline material.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. in "Aluminum with dispersed nanoparticles by laser additive manufacturing" (published online 11 September 2019).
Regarding claim 1,
	Lin et al. discloses a nanocrystalline material comprising a matrix of Al (i.e., one or more metals) with TiC nanoparticles (i.e., nanostructures) dispersed in the matrix (p. 2, bottom left column).  The matrix is polycrystalline (see Fig. 2e) and has an average grain size of 331 ± 95 nm (p. 4, top left column).
Regarding claims 2-3,
	Lin et al. discloses their material has an average grain size of 331 ± 95 nm (p. 4, top left column), and is thus about 600 nm or less and about 400 nm or less.
Regarding claims 4-6,
	Lin et al. discloses their material has a volume fraction of TiC (the nanostructures) of 35 vol% (p. 2, bottom left column).
Regarding claims 18-19,
	Lin et al. discloses their material having distinct interfaces (i.e., clean coherent/semi-coherent interfaces) in supplementary figure 4c.  These interfaces are formed during the laser melting of the powders (p. 2, lower right column).

Claims 1-9 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. in "Bulk ultrafine grained/nanocrystalline metals via slow cooling" (published 23 August 2019).

Regarding claim 1,
	Cao et al. discloses a nanocrystalline material (abstract) comprising a matrix of Cu, Al, or Zn (i.e., one or more metals) with WC, TiB2, and WC nanoparticles, respectively (i.e., nanostructures) (p. 1, middle right column).  These nanostructures are dispersed in their respective metal matrices which are polycrystalline (Figs. 1D, 3A, 3G).  The nanocrystalline materials have an average grain size of less than 300 nm for the water-quenched Cu-WC samples with more than 15 vol% WC (Fig. 1G), 460 nm for the Al-10vol% TiB2 sample, and 991 nm for the Zn-5vol% WC (p. 6, upper left column).
Regarding claims 2-3,
	Both the water-quenched Cu-WC and Al-10vol% TiB2 samples have average grain sizes of about 600 nm or less (p. 6, upper left column) and the water-quenched Cu-WC have average grain sizes of about 400 nm or less (Fig. 1G).
Regarding claims 4-6,
	The samples of Cao et al. have 5vol% of nanostructures for the Zn matrix, 10 vol% for the Ti matrix, and 5-30 vol% for the Cu matrix.
Regarding claims 7-9,
	The samples of Cao et al. have Zn and Cu with WC (i.e., a transition metal carbide) and Al with TiB2 (a transition metal boride).
Regarding claims 18-19,
	Cao et al. discloses their material having distinct interfaces (i.e., clean coherent/semi-coherent interfaces) in Figs. 2B, 3B, and 3F.  These interfaces are formed during casting (p. 2, lower left column; p. 5 bottom right column to p. 6 middle left column).

s 1-6 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0204500.
Regarding claim 1,
	US '500 discloses a metal matrix nanocomposite (abstract) in an example with a matrix of Mg2Zn-14 vol% SiC [0069] (one or more metals with nanostructures dispersed in the matrix).  The grain size of the polycrystalline [0049] matrix is refined to about 64 nm in the Mg2Zn-14 vol% SiC sample [0069].  
Regarding claims 2-3,
	The average grain size of the Mg2Zn-14 vol% SiC sample is 64 nm, which is less than about 600 nm and 400 nm.
Regarding claims 4-6,
	The Mg2Zn-14 vol% SiC sample has greater than about 5, 10, and 15 vol% of nanostructures.
Regarding claims 18-19,
	US '500 discloses their material having distinct interfaces (i.e., clean coherent/semi-coherent interfaces) in Figs. 3D and 5E.  These interfaces are formed during casting [0065,0067].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0204500.
	While the specific example of US '500 does not have one of the following combinations: a matrix including copper with nanostructures that include a transition metal or a transition metal 
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make a nanocomposite from the disclosure of US '500 with a matrix including copper with nanostructures that include a transition metal or a transition metal carbide, a matrix including zinc with nanostructures that include a transition metal or a transition metal carbide, or a matrix including aluminum with nanostructures that include a transition metal carbide or a transition metal boride while preserving the average grain size on less than the order of 100 nm in order to preserve the strength enhancement due to the smaller grain size [0088,0089].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        1/25/2022